     Case 4:20-cv-00135-DCB-DTF Document 18 Filed 05/15/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Joseph Lowrey,                                    No. CV-20-00135-TUC-DCB (DTF)
10                  Plaintiff,                          ORDER
11    v.
12    Poly Print Incorporated, et al.,
13                  Defendants.
14
15          Pursuant to the Rules of Practice of the United States District Court District of
16   Arizona (Local Rules), LRCiv. 72,
17          IT IS ORDERED that this action is referred to Magistrate Judge D. Thomas
18   Ferraro for all pretrial proceedings and Report and Recommendation in accordance with
19   28 U.S.C. 636(b)(1).
20          IT IS FURTHER ORDERED that all future filings in this case shall be
21   designated, as follows: CV 20-135-TUC DCB (DTF).
22          IT IS FURTHER ORDERED that counsel shall note that the initials in the case
23   caption are extremely important because they determine routing to the proper court of all
24   documents filed in this action.
25          Dated this 15th day of May, 2020.
26
27
28
